MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             Dec 22 2015, 9:53 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                     Gregory F. Zoeller
Anderson, Indiana                                       Attorney General of Indiana

                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Teryn Applegate,                                        December 22, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        31A01-1504-CR-157
        v.                                              Appeal from the Harrison Superior
                                                        Court
State of Indiana,                                       The Honorable Joseph L.
Appellee-Plaintiff.                                     Claypool, Judge
                                                        Trial Court Cause No.
                                                        31D01-1212-FD-904,
                                                        31D01-1301-FC-14, and
                                                        31D01-1406-FD-383



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 1 of 8
                                       Statement of the Case
[1]   In this consolidated appeal, Teryn Applegate appeals her sentences under three

      separate cause numbers. Applegate presents the following issues for our review:

              1.      Whether, in Cause No. 31D01-1406-FD-383 (“FD-383”),
                      the trial court abused its discretion when it failed to enter a
                      sentencing statement.

              2.      Whether, in FD-383, her sentence is inappropriate in light
                      of the nature of the offenses and her character.

              3.      Whether, in Cause Nos. 31D01-1212-FD-904 (“FD-904”)
                      and 31D01-1301-FC-14 (“FC-14”), the trial court abused
                      its discretion when it imposed the entirety of her
                      suspended sentences upon the revocation of her probation
                      in each case.


[2]   We affirm.


                                 Facts and Procedural History
                                            FD-904 and FC-14

[3]   On September 30, 2013, Applegate pleaded guilty in FD-904 to theft, as a Class

      D felony, and the plea agreement provided for an eighteen-month sentence

      suspended to probation. Also on that date, Applegate pleaded guilty in FC-14

      to trafficking with an inmate, as a Class A misdemeanor, and the plea

      agreement provided for a twelve-month sentence suspended to probation. The

      trial court ordered that the suspended sentences run consecutively.




      Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 2 of 8
                                                    FD-383

[4]   In April 2014, Applegate pretended to have a brain tumor in order to obtain

      monetary donations from her community. Because members of the community

      donated money and goods to Applegate based upon her fraudulent statements,

      on June 25, the State charged Applegate with two counts of theft, as Class D

      felonies. And on July 3, the State filed petitions to revoke Applegate’s

      probation in both FD-904 and FC-14 based upon the new charges.


[5]   On February 11, 2015, in FD-383, Applegate pleaded guilty to two counts of

      theft, as Class D felonies, and her plea agreement left sentencing to the trial

      court’s discretion, except that the court could impose only concurrent

      sentences. Following a consolidated sentencing hearing, the trial court imposed

      concurrent three year sentences in FD-383 for an aggregate sentence of three

      years executed. And the trial court revoked Applegate’s probation in FD-904

      and FC-14 and ordered that her suspended sentences in those cases be executed.

      Finally, the trial court ordered that all three sentences would run consecutively.

      This appeal ensued.


                                     Discussion and Decision
                                   Issue One: Sentencing Statement

[6]   Applegate first contends that the trial court abused its discretion when it did not

      issue a sentencing statement in FD-383. It is well settled that a trial court

      abuses its discretion if it fails to enter a sentencing statement at all. Anglemyer v.

      State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on other grounds on reh’g, 875


      Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 3 of 8
      N.E.2d 218 (Ind. 2007). Here, the trial court did not state its reasons for

      imposing Applegate’s sentence in its written judgment. However, at the

      conclusion of the sentencing hearing, the trial court stated as follows:


              [T]he victim[s] in this matter w[ere] not just the parties that . . .
              are here today in Court[, but] the entire community and that’s a
              great offense in this Court’s determination[.] [T]herefore, that’s
              what the sentence is for[, and] hopefully you can be rehabilitated
              and come out and have this never happen again, get with your
              children, and lead a good life in the future[.]


      Tr. at 27. Thus, the trial court considered the number of actual victims to be an

      aggravating circumstance supporting the enhanced sentence. And it is well

      settled that a single aggravator is sufficient to support an enhanced sentence.

      Trusley v. State, 829 N.E.2d 923, 927 (Ind. 2005).


[7]   Even if the trial court abused its discretion in sentencing, the error would be

      harmless if the sentence imposed was not inappropriate. See Windhorst v. State,

      868 N.E.2d 504, 507 (Ind. 2007) (holding that in the absence of a proper

      sentencing order, we may either remand for resentencing or exercise our

      authority to review the sentence pursuant to Rule 7(B)). Because, as we explain

      below, Applegate’s sentence is not inappropriate in light of the nature of the

      offenses and her character, any sentencing error was harmless.


                                    Issue Two: Appellate Rule 7(B)

[8]   Applegate contends that her sentence is inappropriate in light of the nature of

      the offenses and her character. Article 7, Sections 4 and 6 of the Indiana


      Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 4 of 8
       Constitution “authorize[] independent appellate review and revision of a

       sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind.

       Ct. App. 2007) (alteration original). This appellate authority is implemented

       through Indiana Appellate Rule 7(B). Id. Revision of a sentence under Rule

       7(B) requires the appellant to demonstrate that her sentence is inappropriate in

       light of the nature of her offenses and her character. See Ind. Appellate Rule

       7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We assess

       the trial court’s recognition or non-recognition of aggravators and mitigators as

       an initial guide to determining whether the sentence imposed was

       inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

       However, “a defendant must persuade the appellate court that his or her

       sentence has met th[e] inappropriateness standard of review.” Roush, 875

       N.E.2d at 812 (alteration original).


[9]    Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented, and the trial court’s judgment “should

       receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222, 1224

       (Ind. 2008). The principal role of appellate review is to attempt to “leaven the

       outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

       end of the day turns on “our sense of the culpability of the defendant, the

       severity of the crime, the damage done to others, and myriad other facts that

       come to light in a given case.” Id. at 1224.


[10]   Applegate first contends that the nature of the offense does not support an

       enhanced sentence. She maintains that “she did not intend her deception to

       Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 5 of 8
       progress so far” and the aggregate value of the stolen items was $140.

       Appellant’s Br. at 11. However, as the trial court acknowledged at sentencing,

       an entire community was victimized by Applegate’s fraudulent conduct,

       including her own children, who thought that their mother was dying of cancer.

       As the State points out, following a tip, police discovered that Applegate had

       developed “an elaborate scheme to fraudulently obtain money, including an

       interview with the media in which Applegate and her fiancé detailed her alleged

       brain tumor, stated she had six months to live, and claimed she had been

       denied coverage under Medicaid and the Affordable Health Care Act.”

       Appellee’s Br. at 6-7 (citing Appellant’s App. at 117). We cannot say that

       Applegate’s sentence is inappropriate in light of the nature of the offenses.


[11]   Next, Applegate contends that her character warrants a revised sentence. In

       particular, while Applegate acknowledges her criminal history, she claims that

       “her convictions are based upon poor decision making from a profound

       substance abuse problem.” Appellant’s Br. at 9. And Applegate urges us to

       consider her history of substance abuse to be a mitigating factor. Applegate

       also points out that she pleaded guilty and “saved the State and her community

       the cost and emotional turmoil of a full-blown trial.” Id. at 10. Finally,

       Applegate points out that she accepted responsibility for the crimes and

       expressed remorse for her actions.


[12]   First, with respect to Applegate’s history of substance abuse, Applegate does

       not direct us to any evidence to show that she has sought treatment for her

       addictions. Applegate merely describes her history of substance abuse as

       Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 6 of 8
       follows: “[s]he began using methamphetamine at only 15 years old and has

       since abused marijuana, heroin, and opiate prescription pills.” Appellant’s Br.

       at 12. Without any evidence that Applegate has sought treatment for her

       addictions in the past, we cannot say that her substance abuse warrants a

       revised sentence. See, e.g., Hape v. State, 903 N.E.2d 977, 1002 (Ind. Ct. App.

       2009) (noting that a history of substance abuse may be a mitigating

       circumstance but may also be an aggravating circumstance where the defendant

       is aware of a substance abuse problem but has not taken appropriate steps to

       treat it).


[13]   Second, Applegate’s criminal history includes convictions for four prior counts

       of theft, possession of a controlled substance, and trafficking with an inmate

       while incarcerated. And she was on probation at the time she committed the

       thefts in FD-383. Finally, we note that Applegate benefited from her guilty plea

       in that she received concurrent sentences. Despite her expression of remorse,

       we cannot say that her sentence is inappropriate in light of her character.


                       Issue Three: Sentencing After Probation Revocations

[14]   Finally, Applegate contends that the trial court abused its discretion when it

       ordered that she serve the balance of her previously suspended sentences. As

       our supreme court has explained:


               Probation is a matter of grace left to trial court discretion, not a
               right to which a criminal defendant is entitled. The trial court
               determines the conditions of probation and may revoke
               probation if the conditions are violated. Once a trial court has
               exercised its grace by ordering probation rather than
       Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 7 of 8
               incarceration, the judge should have considerable leeway in
               deciding how to proceed. If this discretion were not afforded to
               trial courts and sentences were scrutinized too severely on
               appeal, trial judges might be less inclined to order probation to
               future defendants. Accordingly, a trial court’s sentencing
               decisions for probation violations are reviewable using the abuse
               of discretion standard. An abuse of discretion occurs where the
               decision is clearly against the logic and effect of the facts and
               circumstances.


       Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations omitted).


[15]   Applegate’s only argument on appeal is that “the probation violation in both

       [FD-904 and FC-14] is the same criminal scheme that underlay [sic] the

       offenses in FD-383” and “for the same reasons that the maximum sentence is

       inappropriate under FD-383, the maximum revocations in FD-904 and FC-14

       constitute an abuse of discretion.” Appellant’s Br. at 16. Thus, for the same

       reasons that we have held that her sentence in FD-383 is not inappropriate, we

       likewise hold that the trial court did not abuse its discretion when it ordered her

       to serve her previously suspended sentences in FD-904 and FC-14.


[16]   Affirmed.


       Riley, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 31A01-1504-CR-157| December 22, 2015   Page 8 of 8